DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 8-11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2021/0273084) in view of Chen’362 (US 9, 620, 362).
Regarding claim 1, Chen discloses a semiconductor substrate (Fig.9, numeral 1000), comprising: 2a ceramic base (104) having a front surface and a back surface, and the front surface 3is a non-flat surface (106a); 4a seed layer (102) ([0066]) disposed on the front surface of the ceramic base (104); and 5a nucleation layer (112) disposed on the seed layer (102) ([0019]).
Chen does not disclose wherein a material of the ceramic 2base comprises silicon carbide, aluminum nitride, or aluminum oxide.
Chen’362 however discloses wherein a material of the ceramic 2base comprises silicon carbide or aluminum oxide (column 2, lines 30-35).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Chen with Chen’362 to have a material of the ceramic 2base comprises silicon carbide or aluminum oxide because these are typical materials for forming a ceramic base in HEMT devices (Chen’362, column 2, lines 20-35).
Regarding claim 3, Chen discloses wherein the seed layer (102) is 2conformally disposed on the non-flat surface (106a) (Fig.2C).  
Regarding claim 14, Chen discloses wherein the nucleation layer has a 2substantially flat upper surface (Fig.9, numeral 112).
Regarding claim 5, Chen discloses wherein the seed layer (Fig.2C, numeral 102) has a 2substantially flat upper surface (106b).
Regarding claim 8, Chen does not explicitly disclose wherein the seed layer is 2monocrystalline or polycrystalline aluminum nitride. 
Chen’362 however disclose wherein the seed layer is 2 monocrystalline or polycrystalline aluminum nitride (column 2, lines 55-65).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Chen with Chen’362 to have the seed layer as 2 polycrystalline aluminum nitride for the purpose of reducing lattice mismatch the substrate and the device layer (Chen’362, column 2, lines 40-45).

Regarding claim 19, Chen discloses wherein a material of the nucleation layer (112) is a III-V compound of aluminum ([0071]).  
Regarding claim 110, Chen discloses a semiconductor device, comprising: 2the semiconductor substrate (Fig.6, numerals 104-112) of claim 1; 3a compound semiconductor layer (116)-(124) disposed on the nucleation layer (112); 4a gate (134) disposed on the compound semiconductor layer; and 5a source (130) and a drain (132) disposed on the semiconductor layer and on opposite 6sides of the gate (134).  
Regarding claim 111, Chen discloses wherein the compound 2semiconductor layer comprises: 3a buffer layer (116) disposed on the nucleation layer (112); 4a channel layer (120) disposed on the buffer layer (116); and 5a barrier layer (122) disposed on the channel layer (120) ([0031]).
Regarding claim 21, Chen discloses wherein there is a plurality of pits (Fig.9, “A”) on the front surface, and the nucleation layer (Fig. 9, numeral 112) fills in the pits partially.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chen’362 as applied to claim 1 above, and further in view of Lin (US 10, 453, 947).
Regarding claim 6, Chen does not disclose a dielectric filler 2under the seed layer, and the dielectric filler fills in pits on the front surface of the 3ceramic base.
Lin however discloses a dielectric filler (Fig.2, numeral 106’) 2under the seed layer (column 6, lines 50-60), and the dielectric filler fills (106’) in pits on the front surface of the 3ceramic base (102).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Chen with Lin to have a dielectric filler 2under the seed layer, and the dielectric filler fills in pits on the front surface of the 3ceramic base for the purpose of fabrication HEMT devices with improved manufacturing yield (column 2, lines 46-60).
Regarding claim 7, Lin discloses the dielectric filler 2comprises borophosphosilicate glass (BPSG) (column 4, lines 45-55).
Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Chen disclose all limitaiton of claim 1 except that a material of the ceramic 2base comprises silicon carbide, aluminum nitride, or aluminum oxide. Chen’362 however discloses wherein a material of the ceramic 2base comprises silicon carbide or aluminum oxide (column 2, lines 30-35). It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Chen with Chen’362 to have a material of the ceramic 2base comprises silicon carbide or aluminum oxide because these are typical materials for forming a ceramic base in HEMT devices (Chen’362, column 2, lines 20-35).
Applicant’s arguments that because Chen discloses that because the substrate (104) is devoid of group III-V semiconductor material there is no suggestion or motivation to make the proposed modification (Reply, page 8) are not persuasive because Chen discloses that the substrate (104) can comprise silicon ([0016]) and Chen’362 discloses that the substrate can be silicon carbide (column 2, lines 30-35).  Thus, Chen’362 discloses that the silicon carbide material is well-known alternative material using for forming HEMT devices (Chen’362, column 2, lines 20-35). And according MPEP 2144/07, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the present case, Chen discloses that a semiconductor substrate (Fig.9, numeral 1000), comprising: 2a ceramic base (104) having a front surface and a back surface, and the front surface 3is a non-flat surface (106a).  And Chen’362 is cited for disclosing that the substrate is a silicon carbide substrate (column 2, lines 30-35).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIA SLUTSKER/Primary Examiner, Art Unit 2891